



EXHIBIT 10
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
______________________________


MATERIAL CONTRACTS


The following documents of Navistar International Corporation, its principal
subsidiary, Navistar, Inc., and its indirect subsidiary, Navistar Financial
Corporation are incorporated herein by reference:
 
 
 
10.84
Amendment No. 8 to the Note Purchase Agreement, dated as of November 18, 2016,
among Navistar Financial Securities Corporation, as the seller, Navistar
Financial Corporation, as the servicer, Credit Suisse AG, New York Branch, as a
managing agent, Credit Suisse AG, Cayman Islands Branch, as a committed
purchaser, Alpine Securitization Corp., as a conduit purchaser, New York Life
Insurance Company, as a managing agent and a committed purchaser, New York Life
Insurance and Annuity Corporation, as a managing agent and a committed
purchaser, and Bank of America, National Association, as administrative agent,
as a managing agent and as a committed purchaser. Filed as Exhibit 10.1 to
Current Report on Form 8-K dated and filed on November 18, 2017. Commission File
No. 001-09618.
 
 
10.85
Amendment No. 5 to the Amended and Restated ABL Credit Agreement, dated as of
January 25, 2017, among Navistar, Inc., as Borrower, the financial institutions
party thereto, and Bank of America, N.A., as Administrative Agent. Filed as
Exhibit 10.1 to Current Report on Form 8-K dated and filed on January 25, 2017.
Commission File No. 001-09618.
 
 





E-1